              2:18-cv-02320-CSB-EIL # 1          Page 1 of 28                                          E-FILED
                                                          Monday, 31 December, 2018 01:38:09 PM
                        IN THE UNITED STATES DISTRICT COURI' FOR THE Clerk, U.S. District Court, ILCD

                                   CENTRAL DISTICT OF ILLINOIS

Dale B. Adams                                                )

Majestic Publishers

Plaintiff.~
                                                             )

                                                             )
                                                                                 FU
*        *     Silent Parties *       *                      )
                                                                                     DEC 3 1 2018
                                                                                 CLEFt< OF J"HE' COURT
                                                                                 U.S. DiS-THICT COURT
Clarence D. Adams (DOD: 06/10/2010)                          )               CENTRAL DISTRICT OF JLLINOIS
                                                                                   URBANA, ILUNO!S
Robe1t S. Adams (DOD: 04/09/2016)                            )

Nancy E. Mayberry (DOD: 12/26/2016)                         )

        V.                                                  )       CauseNo.      I g-   tv ✓ ~3oZD
Champaign County Sheriffs Office                             )

Champaign County Sheriff David J. Madigan                    )

Champaign County Sheriff Deputy, Allen Jones                )

Unknown Champaign County Sheriff Deputy Patrol              )

Village of Rantoul, Illinois, Rantoul Police Department     )

Rantoul Police Depmtment Investigator, Larry Zonfrilli      )

Rantoul Police Department Officer, Charles A. Casagrande)

Champaign Police Department Officer, Andrew Deal, et al.)

Defendants                                                  )

                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                      AND PETITION FOR ADMINISTRATIVE INVESTIGATION


        Plaintiff Dale B. Adams and Majestic Publishers Inc., (hereinafter "plaintiff' or "Adan1s")

brings this action under "42 US. Code Sec. 1983" against the above captioned defendants. (LIT Staff,

1979). Adams also seeks relief from tortuous aets under pendant jurisdiction and/or the respective

statutory law and Constitutional rights held in the United States and Illinois Constitution. The
            2:18-cv-02320-CSB-EIL # 1            Page 2 of 28

defendants have 1) a policy, system or custom of violating statutory law, court orders and their owu

regulations 2) to cause and deny plaintiff Adams proper jurisdiction, abridging his privileges and

immunities to 3) deprive life, liberty and property without due process of law or equal protection of the

law causing unlawful and ongoing harm

     Lil Staff, (1979), "42 U.S. Code Sec. 1983" LII/Legal Information Institute. Cornell Law School.
      Publicly available at https://www.law.cornell.edu/uscode/text/42/l 983

       I. JURISDICTION AND VENUE

   1. Adams grants this Court personal jurisdiction and it has subject matter jurisdiction fully clothed

       with Constitutional power under "U.S. Const. Art. III., Sec. 2" (Judicial authority) and "U.S.

       Const. Art. VI., Sec. 2" (Judicial mandate) to review statutes and common law compared to the

       Constitution "[a ]nd Judges in every State shall be bound thereby"

    Henry Campbell Black, M.A., (1979), "Black's Law Dictionary Definitions of the Terms and
     Phrases of American and English Jurisprudence, Ancient and Modern" West Publishing Co.
      St. Paul, MN. (Fifth Edition). ISBN 0-8299-2041-2. (1860-1927).

   2. Venue is proper under "28 U.S. Code Sec. 1391" as a substantial part of the acts or occurrences

       happened in the Central District of Illinois within this Court's jurisdiction

    LII Staff. (2018), "28 U.S. Code Sec. 1391" LU/Legal Information Institute. Cornell Law School.
      Publicly available at https://www.law.cornell.edu/uscode/text/28/l 391

       II. PARTIES

   3. Plaintiff is Dale B. Adams and Majestic Publishers of the State of Illinois at the time the

       deprivation of rights began while located at 3213 Greenwood Drive, Dewey, IL. 61840

   4. Defendants are Chan1paign County Sheriff's Office of204 East Main Street, Urbana, Illinois

      61801

   5. Defendants are Champaign County Sheriff David J. Madigan official address of204 E. Main

      Street, Urbana, IL. 61801 and personal residence of3253 Greenwood Drive, Dewey, IL. 61840

      (rehold.com).
        2:18-cv-02320-CSB-EIL # 1            Page 3 of 28

6. Defendants are Champaign County Sheriff Deputy, Allen Jones and Unknown Champaign

    County Sheriff Deputy Patrol of204 E. Main Street, Urbana, IL. 61801

7. Defendants are Village of Rantoul, Illinois, Rantoul Police Department of 109 East Grove,

    Rantoul, Illinois, 61866

8. Defendants are Village of Rantoul, Illinois, Rantoul Police Department and Investigator Larry

   Zonfrilli of 109 E. Grove Avenue, Rantoul, IL. 61866 with this address at a public directory

   available at https://www. village. rantoul. ii. us/3 38/Police-Department

9. Defendants are Village of Rantoul, Illinois, Rantoul Police Department, Officer Charles A.

   Casagrande of 109 E. Grove Avenue, Rantoul, Illinois, 61866

l 0. Defendants are Champaign City Police, Officer Andrew Deal of 82 E. University Avenue,

   Champaign, Illinois, 61820

   III. PRELIMINARY STATEMENT

11. In the 1980s the Illinois legislature passed a law that high school students will be taught about

   the United States and Illinois Constitution. Put simply we learned the legislature makes laws,

   the executive enforces laws, and Article III Judges interpret the law as a fail safe to guard the

   Constitution. This Separation of Powers with a check and balance was supposed to forever

   eradicate tyranny and arbitrary punishment. This case shows what we learned is now false

   IV. FRAUDULENT CONCEALMENT

12. Plaintiff Adams invokes the doctrine of fraudulent concealment to toll statute of limitations as

   the defendants may have secretly engaged in a civil conspiracy with themselves and others

   under color of law, even violating clearly established law to cause Adams and his family a

   deprivation of rights. The harm began in 1998, yet the defendants have a prolonged open

   investigation and still fail to obey their own policy and statutes to strip the rights of Adams.

   With non detention Adams is deprived of knowing how his rights were violated which is bad

   faith conduct of the defendants to cause hann without a remedy or relief, contrary to norn1s
         2:18-cv-02320-CSB-EIL # 1           Page 4 of 28

    V. COMPLAINT

13. Plaintiff Dale B. Adams is a United States citizen born in the State of Illinois and being a citizen

    of Illinois from beginning in 1964 and a resident during 1988-1990, 1995-2001, entitled to all

    the protections guaranteed in the United States and Illinois Constitution

14. Plaintiff Adams was a military dependent because his Father, Clarence D. Adams was in the

    United States Navy and Air Force from 1959-1979, partly as a military security police officer

    with his DD-214, probably on file in the Champaign County courthouse

15. Since 1979 Clarence D. Adams was friends with Investigator Larry Zonfrilli of the Rantoul

   Police Department who had been to our home of 1416 Mather Drive, Rantoul, Illinois 61866

16. At all times relevant Adams lived much of his life in Rantoul, Illinois and Chanute AFB in

   Champaign County, Illinois and the Illinois defendants know plaintiff is non violent

17. In 1995 when Nancy E. Mayberry was going through divorce proceedings she asked her son

   Dale Adams to move in with her for moral support. Adams and his Mother lived on a lakefront

   property in Greenwood Acres a rural subdivision with Champaign County Sheriff, David J.

   Madigan living across the lake at 3253 Greenwood Drive, Dewey, IL. 61840

 Rehold Staff, (20 I 8), "3253 Greenwood Drive, Dewey Illinois, 61840" Rehold.com. Retrieved
   from a public directory available at https://rehold.com/Dewcy+IL/Greenwood+DR

18. Defendant Champaign County Sheriff, David J. Madigan and his wife Carol approached our

   home in their boat about 1996 and greeted Adams knowing who and where Dale Adams was

19. In 1996-2000 Dale Adams was the caregiver for his Great Annt Mary M. O'Hair while residing

   at 3213 Greenwood Drive, Dewey, IL. 61840 and during 1998 began writing the book titled,

   "My Movie Collection" with a common law trademark, 10 digit ISBN 0-9677958-0-X

20. In 1997, Nancy E. Mayberry, Robert S. Adams and plaintiff had a computer that came with a

   reformat disk to delete all information on a computer and revert it back to factory level

21. Our home telephone number was (217) 897-6643 with a separate phone line for Majestic
        2:18-cv-02320-CSB-EIL # 1           Page 5 of 28

    Publishers of (217) 897-6713 and (217) 897-6765 provided by Illinois Bell Telephone Company

    owned by AT&T and we had Internet service with a local area connection at PONT - defunct

22. In 1998, Adams used our computer to chat on social media platforms such as Pow Wow Tribal

    Voice (type and audio) or !CUI! (type, oral and video)(both defunct) allowing citizens to chat

    with people from other friendly English speaking nations with associative and expressive rights

23. On 1/13/1998, Champaign County Sheriff Deputy, Allen Jones issued traffic citation# 18318 to

    Adams for speeding and Adams plead guilty and paid the fine on 2/24/1998. However, Adams

    was not aware and did not receive proper notification that the Illinois Secretary of State would

   suspend Adarns' driving privileges for three tickets in a year by counting a traffic ticket from

   another State (Kentucky) or Adams would have sought court snpervision to grant a defensive

   driving course to remove this ticket from his driving record. Adams was deprived of the

   privileges and immunities of intrastate and interstate travel by the defendants     [Exhibit l]

24. On 3/22/1998 the Illinois Secretary of State issued an Order of Revocation of Adams' drivers

   license                                                                             [Exhibit 2]

25. On June 11, 1998, Rantoul Police Department Officer, Charles A. Casagrande detained Adams

   issuing traffic citation# 63009 for driving on a revoked license. On September 2, 1998, Adams

   failed to appear in court and a warrant was issued on 9/15/1998 for Adams arrest. Adams was

   not detained on this warrant until 10/6/1998 within 30 days which is normal         [Exhibit 3]

26. On February 10, 1999, Champaign Police Department officer Andrew Deal stopped Adams

   issuing traffic citation #237418 for uninsured motor vehicle and# 237419 driving on a revoked

   license with a notice to appear in court. On 3/22/1999 Adams failed to appear in court and a

   warrant was issued by Champaign County Circuit Court Judge Michael Q. Jones on March 20,

   1999. Adams did not appear in court until February 7, 2000                          [Exhibit 4]

27. Somewhere between 1998-2000 Adams received a telephone call from the defendants Village of

   Rantoul, Illinois, Rantoul Police Department, Investigator Larry Zonfrilli about drug offenses
         2:18-cv-02320-CSB-EIL # 1           Page 6 of 28

    who stated what time he would drive out to our home to talk to Adams. Due to deep concern

    about possible involvement in unlawful conduct, Adams was outside at 3213 Greenwood Drive,

    Dewey, IL. 61840 waiting for Larry Zonfrilli. However, although Investigator Lan-y Zonfrilli

    drove 10 miles outside of Rantoul, Illinois, Adams saw Investigator Larry Zonfrilli drive into

    our neighborhood and then turned his vehicle around and did not visit Adams        [Exhibit 5]

28. Between 1998-2001, Adams wrote a complaint letter to the defendants Champaign County

    Sheriffs Office seeking legal redress possibly concerning no prior notice of a possible

    suspension of driving privileges and a few days later Adams' Father Clarence D. Adams of 1600

    Pennsylvania Avenue, Apt. D-91, Champaign, Illinois 61821 spoke with plaintiff via telephone

    call stating that a police officer had followed his father "a long while" when he was only

    driving 1.8 miles to the Veterans of Foreign Wars (VFW) where my Father socialized and

    consumed alcohol                                                                  [Exhibit 6]

29. This seemed to be a threat to jail Adams' Father and devastate his fundamental right of interstate

    travel and livelihood with a Drinking While Intoxicated (DWI) offense if Adams pursued legal

    redress, so Adams stopped his petition to protect his Father, displaying how the defendants

    knew who we were, where we lived and what vehieles we drove. Adams alleges the defendants

   violated Adams' First Amendment rights with this abuse of process

30. Although a Champaign County Sheriff Deputy drove by our home of 3213 Greenwood Drive,

   Dewey, Illinois, 61840, witnessing Adams outside in his front yard at least three different days

   during the interim when there was a warrant for Adams arrest from 3/22/1999 through 2/7/2000

   for 11 months, Adams was not detained by these defendants as required by court order, their

   own policy and statutory law

31. Adams alleges the defendants had a custom, system or policy of acting contrary to the Illinois

   Constitution, statutes, common law and their own regulations to cause Adams harm ineluding,

    "Illinois Constitution Article 5, Section 8. Governor   Supreme Executive Power
        2:18-cv-02320-CSB-EIL # 1            Page 7 of 28

    The Governor shall have the supreme executive power, and shall be responsible for the faithful
    execution of the laws. "

  Illinois General Assembly Staff, (1970), "Illinois Constitution Annotated for Legislators"
   Fourth Edition. Illinois General Assembly (ILGA). Publicly available at
   https://www.ilgs.gov/commission/Iru?ILConstitution.pdf

32. A Champaign County Job Description Summary of a Deputy Sheriff Patrol shows the deputies

    were required to, "Answer calls/or assistance from public, reports on crimes committed,

   patrols an assigned area and apprehends criminals in Champaign County."              [Exhibit 7]

 Champaign County Staff, (2014), "Champaign County Sheriff's Office Position Descriptions"
   Champaign County, Illinois. Publicly available at
   https://www.co.champaign.il.us/SheriftJSheriffPositionDescriptions.php

33. The Champaign County Job Description Primary Duties and Responsibilities of a Sheriff show

   defendant Champaign Cow1ty Sheriff, David J. Madigan and the Unknown Deputy defendants

   were required to secure warrants [para. 4],                                          [Exhibit 8]

   "Supervises the issuance offunds to undercover operatives to buy information or contraband.
   Supervises subordinates in the process required to secure search and bench warrants or arrest
   offenders in view.for trial or examination."

 Champaign County Staff, (2014), "Champaign County Sheriffs Office Position Descriptions"
   Champaign County lllinois. Publicly available at
   https://www.co.champaign.il.us/SheriftJSheriffPositionDescriptions.php

34. Illinois statutes required all of the defendants to detain Adams yet they all acted unlawfully to

   cause Adams incalculable harm violating, "725 ILCS 5/107-16"

    "Sec. 107-16. Apprehension ofoffender. It is the duty of every sheriff, coroner, and every
   marshal, policeman, or other officer of an incorporated city, town, or village, having power of a
   sheriff, when a criminal offense or breach of the peace is committed or attempted in his or her
   presence, forthwith to apprehend the offender and bring him or her before a judge, to be dealt
   with according to law; to suppress riots and unlawful assemblies, and to keep the peace, and
   without delay to serve and execute all warrants and other process to him or her lawfully
   directed. (Source PA. 89-234, eff 1-1-96.)"

 Illinois General Assembly Staff, (January 1, 1996), "Sec. 107-16. Apprehension of offender"
   lllinois General Assembly (Ilga). Publicly available at https://www.ilga.gov/legislation
   /ilcs/ilcs4.asp? ActTD=l 966&SeqStart=l 0300000&SeqEnd= 11900000

35. Even though Adams had a wmrant for his arrest from March 22, 1999 until February 7, 2000,
         2:18-cv-02320-CSB-EIL # 1          Page 8 of 28

    while driving in the town of Rantoul, Illinois the defendants of the Rantoul Police Department

    did not search or seize Adams as required by law. In after thought after each law enforcement

    agency pulled Adams over, Adams was never stopped by these same agencies again as if a civil

    conspiracy existed to deprive Adams of privileges and immunities of U.S. Const. Amend XIV.,

    which Adams did not realize until he obtained these records on November 29, 2018

36. However the defendants did arrest an African American friend named Michael Steele of 1421

    Mather Drive, Rantoul, Illinois 61866 showing disparate and unequal treatment even though

    Adams may have been caught up in the investigation, conflicting with U.S. Const. Amend XIV.,

37. Since the warrant from March 22, 1999, was not honored by the defendants, in November 1999,

    seven months later, Adams flew to Australia to meet this female never suspecting the defendants

    acting jointly had compromised our communications interfering with our lives (foreign affairs).

38. On December 9, 1999, Adams bought a block of 10 International Standard Book Numbers

    (ISBNs) from Bowkers according to Rhonda Mc Kendrick, Content Data Analyst, Content

    Operations-Publishers Authority Database of ProQuest, 630 Central Avenue, New Providence,

    NJ. 07974 of Tel: (908) 795-3584 at email: Rhonda.McKendrick@proquest.com

 Bowker Staff, (1999), "ISBN US" Thorpe-Bowker, a ProQuest affiliate. Publicly available at
   https://www.bowker.com/products/ISBN-US.html

39. Dale Adams of Majestic Publishers 10 digit ISBNs were converted to 13 digits noted below

   978-0-9677958-8-l             978-0-9677958-0-5             978-0-9677958-1-2
   978-0-9677958-2-9             978-0-9677958-2-6             978-0-9677958-4-3
   978-0-9677958-5-0             978-0-9677958-6-7             978-0-9677958-7-4
   978-0-9677958-9-8

40. Adams bought a computer security program for them both and mailed the second copy of this

   program to the female in Australia because the computer hacking was night and day. The United

   States Department of Justice filed a civil action against this computer security company which

   guaranteed their computer security progran1 for life and it went defunct about 2009

41. In 1999 to get relief from the computer hacking Dale Adams called the Illinois State Police,
        2:18-cv-02320-CSB-EIL # 1            Page 9 of 28

    Computer Crimes Division and a kind female agent of the Federal Bureau oflnvestigation

    (FBI) in Illinois seeking relief from the hacking displaying "[ a]n actual subjective expectation

    ofprivacy" because wiretapping or eavesdropping was a violation oflaw satisfying the first

    prong of a Fourth Amendment violation under ".Michael Lee Smith v. State ofMaryland, 442

   U.S. 735 (99 S. Ct. 2577, 61 L. Ed. 2d 220)"

Lil Staff, (June 20, 1979), "Michael Lee Smith v. State of Maryland, 442 U.S. 735 (99 S. Ct. 2577,
   61 L. Ed. 2d 220)" LII/Legal Infcnmation Institute. Cornell Law School. Publicly available at
   https://www.law.cornell.edu/supremecourt/text/442/735

42. In 1999, Adams began taking notes to write a book to help future caregivers that wasn't

   completed until 2006 as, "Care Giving Made Easy-How to be an Awesome Caregiver"

43. On January 20, 1999, Adams had a contract with Darlene Bishop of http://www.writebusiness.

   com to edit the book, "My Movie Collection" and she now has a new website address

44. On February 7, 2000 Adams registered the business name Majestic Publishers with the

   Champaign County, lllinois Clerk                                                    [Exhibit 9]

45. Adams had a separate room for his business of Majestic Publishers with an 800 telephone

   number provided by a local secretary service and a United States Postal Service (USPS) address

   of P.O. Box 98. Dewey, IL. 61840

46. In 2000, Adams received a federal tax Employment Identification Number (EIN) XX-XXXXXXX

   for Majestic Publishers via telephone call to the Internal Revenue Service (IRS) and any

   eavesdropping of Adams telephone calls revealed these protected interests

47. Due to the severe computer hacking Adams had to reformat our computer over 50 times whieh

   displays aggressive force with the amount of harm and loss of property. Adams was a computer

   novice going into system devices trying to stop the hacking and many times caused a critical

   error that required reformatting the computer. Adams had no evidence on his computer of

   unlawful conduct and was not intentionally deleting evidence to create an exigent circumstance

   and certainly never gave his consent to anybody to violate our rights to privacy
        2:18-cv-02320-CSB-EIL # 1           Page 10 of 28

48. In 2000, Adams was so distraught by the hacking that he had his friend Tom Zindars, Kraftt

    Foods Construction Manager of 1701 W. Bradley Avenue, Champaign, IL. 61821 of T: (217)

    3 78-1900 to drive Adams to a computer repair shop in Champaign, Illinois to exchange this

    premium computer for a more common brand and still has this computer

49. Adams maintained that he had a fundamental right to love, but had to end this relationship due

   to excessive hacking which the government seems to refer to as "physical search." (FAS Staff,

    1994). Adams remembers the pain from ending that relationship was deep for 7 weeks and the

   defendants appear to have been jointly involved with themselves and others using a system to

   control Adams' associations and expressions with a prior restraint of free speech

50. It seems the defendants jointly discriminated against Adams for having a relationship with a

   criminal record and altered Adams' life based on their personal judgments - instead of the law

51. In 2017, Adams discovered evidence the federal government engaged in wrongful conduct with

   the Thin Thread electronic surveillance program in 1999, although it was not approved by the

   Attorney General. It then dawned on Adams that had the Illinois defendants complied with the

   law and detained Adams in 1998 and 1999 the federal government may not have been able to

   connect Dale Adams w1der the ''.foreign affairs" exception which causes Adams extreme harm

52. Adams alleges his First Amendment activities on the Internet should not have allowed the

   govermnent to label Adams as a foreign power or agent of a foreign power as congress intended

   to prevent this problem under "50 US. Code Sec. 1805(a)(3)(A) the target of the electronic

   surveillance is a.foreign power or an agent of a jiJreign power: Provided, That no United States

   person may be considered ajiJreign power or an agent ofa foreign power solely upon the basis

   of activities protected by the.first amendment to the Constitution ofthe United States ... "

 Superintendent of Documents GPO Staff, (October 25, 1978), "The Foreign Intelligence
   Surveillance Act of 1978, Pub. L. 95-511, 92 Stat. 1783 (FISA)" The United States House of
   Representatives. Certified by Superintendent of Docwnents <pkisupport@gpo.gov> United
   States Govermnent Printing Office, certificate issued by VeriSign CA for Adobe CDS. Publicly
   available at https://www.gpo.gov/fdsys/granule/STATUTE-92/STATUTE-92-Pg 1783/content-
        2:18-cv-02320-CSB-EIL # 1           Page 11 of 28

   detail.html

53. The female Australian was an artist that painted as we communicated by audio and video and

    she also did the illustrations for the book, "My Movie Collection" and we spoke of matters

    related to government so our creative expressions were protected under the First Amendment

    and possibly by intellectual property laws

54. Defendants system of not complying with statutes, common law and Constitutional prohibitions

   using a non detention policy has endangered Adams with torture and indefinite detention under

    the Authorization for Use of Military Force of 2001, where the executive can punish, torture

   and kill innocent people as the Court has no jurisdiction to correct a legal wrong until it is too

   late, exceeding the concrete definitions of standing, ripeness and damages

55. Adams can provide the Court evidence that seems to be threats to waive First Amendment

   rights of owning Majestic Publishers so the State of Arkansas can secure a guaranteed

   conviction of Adams without First Amendment rights or defense of owning Majestic Publishers

   or face military detention including from a federal agency on 11/9/2018

56. Then in 2018, Adams found a congressional report titled, "Amending the Foreign Intelligence

   Surveillance Act" (1994) which revealed a large system of non detention implicating the

   defendants were jointly involved to harm Adams maybe even before 1998 (FAS Staft; 1994).

57. On July 14, 1994, United States Department of Justice, United States Deputy Attorney General,

   Jamies S. Gorelick testified before the United States House of Representatives, Permanent

   Select Committee on Intelligence stating that the federal government does not charge and

   detain, "many many many" of tl1ese victims with criminal penalties as they have "other ways" to

   protect ilie interests of the United States which includes hacking [p 68]. (FAS Staff, 1994).

58. Even more alarming United States Deputy Attorney General, Jamie S. Gorelick responded

   "yes" to the question below from Chairman Dan Glickman [p 67]. (FAS Staff, 1994).

   "The Chairman. The only difference is you do not have an independent member of the judiciary
        2:18-cv-02320-CSB-EIL # 1          Page 12 of 28

    signing the warrant? It is done by the Attorney General herself!"

    "M~. Gorelick. Yes ... "

 FAS Staff, (July 14, 1994), "Amending the Foreign Intelligence Surveillance Act" Hearing Before
   the Permanent Select Committee on Intelligence. The United States House of Representatives.
   The Federation of American Scientists (FAS). Recently made available to the search engines for
   Adams at https://www.fas.org/irp/congress/1994__hr/fisa-amend.pdf

59. Although Adams searched the Internet for the above cited document for weeks, Adams' search

   ability on the Internet seems to be obstructed by public and private parties

60. The federal government is obviously mislabeling many people as a danger to our nation even

   abusing their powers to abridge First Amendment rights of the press or political speech with

   hacking, which is a violation of black letter law ... and a serious threat to our democracy

61. Dale Adams grew up on the same block as Champaign County Sheriff Deputy, Allen Jones and

   he knows Adams is non violent as his Father was a Rantoul Police Officer

62. Rantoul Police Department Investigator, LmTy Zonfrilli and Champaign County Sheriff, David

   J. Madigan also knew Adams was non violent and should have questioned the federal

   governments' claims instead of willingly harming Adams without proper communication

63. Adams' Father Clarence D. Adams was a retired Master sergeant with an honorable discharge

   becoming disabled with cancer from agent orange due to voluntary service in the Vietnam War

   and there is some evidence that the government was even alleging Adams' Father as a threat to

   our nation, which displays how reckless authorities are with ma.king unfounded designations

64. The website of the United States Department of Justice, "Law Enforcement Affairs" policy

   describes a communication system with, "[s ]tate, local, tribal and territorial hrw enforcement

   organizations ... " so the defendants did have an opportunity to express their opinions and

   apparently did not represent Adams' Fourteenth Amendment rights for due process and fairness,

   "[L]aw Enforcement Affairs is one of the leadership support offices within the U.S. Department
   ofJustice and operated out of the Office of the Deputy Attorney General. Law Enforcement
   Affairs represents the Department's leadership by communicating and liaising with major
   federal, state, local, tribal and territorial law enforcement organizations ..."
        2:18-cv-02320-CSB-EIL # 1           Page 13 of 28


 DOJ Staff, (May 3, 2018), "About DOJ" The United States Department of Justice (DOJ). Publicly
  available at https://www.justice.gov/about

65. Since 1988 Adams has been indoctrinated in Judeo-Christian ethics with a firm belief to

   preserve the value of human life and that is why Adams has dedicated much of his life caring

   for the elderly or less fortunate and somebody has made an incontestable erroneous decision

66. Since Adams' driving privileges were revoked, Nancy Mayberry, Robert Adams and plaintiff

   left the State of Illinois in 2001, never suspecting that Illinois authorities were jointly conspiring

   to systematically invade our privacy, deprive our rights and alter our lives

67. The United States Attorney General complied with annual Congressional reporting

   requirements under the "Electronic Communications Privacy Act of 1986, 18 U.S. Code Sec.

   2519-- Reports concerning intercepted wire, oral, or electronic communications" from 1986 -

   1999, until Adams' privacy was violated in 1999, and then no reports were made until 2004

 LII Staff, (1986), "18 U.S. Code Sec. 2519-Reports concerning intercepted wire, oral, or
   electronic communications" LII/Legal Information Institute. Cornell Law School. Publicly
   available at https://www.law.cornell.edu/uscode/text/l 8/25 l 9

68. In 2004, Congress enacted the "Intelligence Reform and Terrorism Prevention Act of2004"

   which mandated State, county and local governments share and conceal information with

   extraterritorial jurisdiction and" 18 U.S. Code Sec. 6603 (C)(2)" appears to be a violation of the

   Ex Post Facto and Bill of Attainder Clause as it may have been formed to harm Adams after the

   fact using definitions from 1988-89, although common law during that time held statutes do not

   extend past our borders

   "(C) Addition to Offense of Providing Material Support to Terrorist Organizations Sec.
   2339B(a)(l) of Title 18, United States Code is amended-
   (]) by striking. "within the United States or subject to the jurisdiction of the United States; and
   (2) by adding at the end the following, "Tb violate this paragraph, a person must have
   knowledge that the organization is a designated terrorist organization (as d~fined in
   subsection(g)(6), that the organization has engaged or engages in terrorist activity (as defined
   in section 2 l 2(a)(3)(B) of the Immigration and Nationality Act), or that the organization has
   engaged or engages in terrorism (as defined in section l 40(d)(2) of the Foreign Relations
   Authorization Act, Fiscal Years 1988 and 1989) ... "(emphasis added).
        2:18-cv-02320-CSB-EIL # 1           Page 14 of 28


 NCTC Staff, (2004), "Intelligence Reform and Terrorism Prevention Act of2004" The National
   Counter Terrorism Center. United States Senator Susan Collins. Retrieved on I 0/15/2012 from
   http://www.nctc.gov/docs/pl 108_458.pdf

69. Plaintiff Adams has been hanned by the defendants and is entitled to relief as a matter of law

    and equity

    VI. JURY TRIAL

70. Plaintiff Adams asserts there is only one form of government which requires a jury trial by right

    and defendants' claim to have a parallel government where no jury or rule of law exists is unjust

    VIL CAUSE OF ACTION

    First Cause ofAction

   First Amendment Violation

71. Plaintiffs re-allege the defendants' conduct enumerated herein conflicts with the First

   Amendment provisions in the United States Constitution, Amend I., and "Illinois Constitution

   Art. I., Sec. 1. Inherent ... rights" ... "pursuit c>fhappiness" of operating Majestic Publishers,

   "Sec. 3. Religious Freedom" to procreate, "Sec. 4. Freedom of Speech" and, "Sec. 5. Right to ...

   Petition" with pendant jurisdiction (Ilga, 1970).

72. The defendants acting individually and collectively in their official and personal capacity under

   color of law to deprive Adams of privileges and immunities had a custom, system or policy of,

   I) a prior restraint to free speech with censorship and punishment for associative and expressive

   rights contrary to "Cox v. Louisiana, 3 79 U.S. 536 (1965)" (LII Staff, 1965).

   "[T]hat is why.freedom ofspeech ... is ... protected against censorship and punishment ...
   There is no room under our Constitution for a more restrictive view ... "
   "[A] statute which, upon its/ace and as authoritatively construed, is so vague and indefinite as
   to permit the punishment of the fair use of this opportunity is repugnant to the guaranty of
   liberty contained in the Fourteenth Amendment ... "
   "[J]t is clearly unconstitutional to enable a public official to determine which expressions of
   view will be permitted and which will not or to engage in invidious discrimination ..."

 LII Staff, (Jan. 18, 1965), "Cox v. Louisiana, 379 U.S. 536 (1965)" LIi/Legal Information
   Institute. Cornell Law School. Publicly available at https://www.law.cornell.edu/
       2:18-cv-02320-CSB-EIL # 1           Page 15 of 28

  supremecourt/text/3 79/536

  2) limiting or forbidding associative and expressive rights including the fundamental right to

  love or delaying Majestic Publishers publication of books depriving Adams oflife, liberty and

  the pursuit of happiness with no ability for a hearing confiicts with "New York Times Co. v.

  United States, 403 U.S. 713 (1971)" (LII Staff, 1971).

  "[A)ny system ofprior restraints of expression comes to this Court bearing a heavy presumption
  against its constitutional validity." Bantam Books. Inc. v. Sullivan, 372 U.S. 58, 70 (1963); see
  also Near v. Minnesota, 238 US. 697 (1931). The Government "thus carries a heavy burden of
  showing justification for the imposition of such a restraint." Organizationfor a Better Austin v.
  Keefe, 402 US. 415, 419 (/971) ... "

LII Staff, (1971), "New York Times Co. v. United States, 403 U.S. 713 (1971)" Cornell Law
 School. LII/Legal Information Institute. Publicly available at
 https ://www.law.cornell.edu/supremecourt/text/4031713

  3) arbitrarily causing, interfering with or controlling Ada.ms' relationships, business affairs

  adversely affecting or altering plaintiffs life contrary to long standing law in "Yick Wo v.

  Hopkins, 118 U.S. 356 (1886)" (LII Sta.ff, 1886).

   "[i]n the.famous language of the Massachusetts Bill ofRights, the government of the
  commonwealth "may be a government of laws, and not of men,: For the very idea that one man
   may be compelled to hold his life, or the means of living, or any material right essential to the
  enjoyment of life at the mere will ofanother seems to be intolerable in any country where
  fieedom prevails, as the essence of slavery itself ... "

LII Staff, (May 10, 1886), "Yick Wo v. Hopkins, 118 U.S. 356 (1886)" LII/Legal Information
  Institute. Cornell Law School. Publicly available at
  https://www.law.cornell.edu/supremecourt/text/l l 8/356

  4) retaliation for expressing First Amendment rights with threats of criminal punishment or

  military detention to Adams or his family for expressions of political speech noting possible

  government wrongdoing conflicts with well-settled common law including, "New York 11mes v.

  Sullivan, 376 U.S. 254 (1964)" (Lil Staff: 1964).

  "[t]ree political discussion to the end that government may be responsive to the will of the
  people and that changes may be obtained by lawful means, an opportunity essential to the
  security of the Republic, is a fundamental principle qf our Constitutional system ... "

LII Staff (March 9, 1964), "New York Times v. Sullivan, 376 U.S. 254 (1964)" Lll/Legal
        2:18-cv-02320-CSB-EIL # 1            Page 16 of 28

   Information Institute. Cornell Law School. Publicly available at
   https ://www.law.comell. edu/ supremecourt/text/3 7 6/254

73. Defendants' conduct of causing, controlling and arbitrarily altering Adams' life, dreams or the

    business of Majestic Publishers in the deprivation of privileges, immunities, fundamental and

   First Amendment rights based on their personal opinions instead of the law conflicts with the

   above noted common law and Constitutional prohibitions where Adams is entitled to a remedy

   and relief as a matter of law

   Second Cause of Action

   Fourth Amendment Violation

74. Plaintiffs re-allege the defendants' conduct herein conflicts with U. S. Constitution Amend. IV.,

   and "Illinois Const. Art. I, Sec. 6. Searches, Seizures, Privacy and Interceptions" with pendant

   jurisdiction (Ilga, 1970).

75. The defendants acting individually and collectively in their official and personal capacity under

   color of law to deprive Adams of privileges and immunities had a custom, system or policy of;

   1) using faulty general warrants by misrepresenting facts, with no particularity not even signed

   by an unbiased judge for the physical search and seizure of Adams' house, papers, computer,

   intellectual property and effects conflicts with U.S. Const. Amend. IV., and "lllinois Const. Art.

   1 Sec. 6" (Ilga, 1970)., along with common law held in "Mapp v. Ohio, 367 U.S. 643 (l 961)"

   (LII Staff, 1961)., and "[a]re per se unreasonable under the Fourth Amendment ... " as per

   "Daniel Ellsberg et al. v. John Mitchell, et al., (Ellsberg I), 709 F. 2d 51, 52-56, (D.C. Cir.

   1983)" (OpenJurist, 1983).,

   "[L]ess than 30 years after Boyd, this Court, in Weeks v. United States, 232 US. 383 (1914),
   stated that the Fourth Amendment ... put the courts of the United States and Federal officials,
   in the exercise of their power and authority, under limitations and restraints [and] ... forever
   secure[d] the people, their persons, houses, papers and e.ffects against all unreasonable
   searches and seizures under the guise of law ... , and the duty ofgiving to it force and effect is
   obligatory upon all entrusted under our Federal system with the enforcement of the laws ..."

LII Staff, (June 19, 1961), "Mapp v. Ohio, 367 U.S. 643 (1961 )" LU/Legal Information Institute.
       2:18-cv-02320-CSB-EIL # 1            Page 17 of 28

   Cornell Law School. Publicly available from
   https://www.law.cornell.edu/supremecourt/text/367/643

 Open Jurist Staff, (June 7, 1983), "Daniel Ellsberg, et al. v. John N. Mitchell, et al, (Ellsberg I),
  709 F. 2d 51, 52-56, (D.C. Cir. 1983)" OpenJurist. OpenJurist.org. United States Court of
  Appeals for the District of Columbia, Circuit Judge Harry T. Edwards. Publicly available at
  https://openjurist.org/709/f2d/5 l

   2) engaging in warrantless electronic surveillance with unlawful search and seizures of Adams'

   house, papers, computer and effects with just the signature of the Attorney General conflicts

   with "United States v. United States District Court.for the Eastern District of Michigan, 407

   U.S. 297, 92 S. Ct. 2125, 32 L. Ed. 2d 752 (1972), "[S]ection 2511 (3) is merely a disclaimed of

   congressional intent to define presidential powers in matters affecting national security, and is

   not a grant of authority to conduct warrantless national security surveillances ..." (LII Staff,

   1972)., and "Katz v. United States, 389 U.S. 347 (1967) (Justice Douglass concurring)" ...

   "[N]either the President nor the Attorney General is a magistrate. In matters where they
  believe national security may be involved, they are not detached, disinterested, and neutral as a
  court or magistrate must be ... "

  "[T]he electronic surveillance used by the Government was represented to me on oral argument
  as being in the 'joreign'jield. No warrant, as required by the Fourth Amendment and by our
  decisions, was obtained, only the authorization by the Attorney General. Such authorization
  was held insufficient in our recent decision in United States v. United States District Court ... "

LII Staff, (July 29, 1972), "Anthony Joseph RUSSO, Jr., and Daniel Ellsberg, Applicants, v.
 William Matthew BYRNE, Jr., Judge of the United States District Court for the Central District
 of California. No. A-150, 409 U.S. 1219 (93 S. Ct. 21, 34 L. Ed. 2d 30)" LII/Legal Information
 Institute. Cornell Law School. Publicly available at
 https ://www.law.cornell.edu/supremecourt/text/409/1219

LII Staff, (Dec. 18, 1967), "Kazt v. United States, 389 U.S. 347 (1967)" Cornell Law School.
 LII/Legal Information Institute. Publicly available at
 https://www.law.cornell.edu/supremecourt/text/389/347

LII Staff, (June 19, 1972), "United States v. United States District Court for the Eastern District of
  Michigan, 407 U.S. 297 (1972)" LII/Legal Information Institute. Cornell Law School. Publicly
  available at https://www.law.cornell.edu/supremecourt/text/407/297

  3) engaging in an unreasonably prolonged investigation for 2, possibly 3 decades even violating

  Illinois statutes, Constitutional prohibitions and their own policy to allow unlawful conduct
        2:18-cv-02320-CSB-EIL # 1            Page 18 of 28

    with a failure to detain Adams as they interfere with or intercept oral or electronic

    communications to search and seize plaintiffs house, papers, computer, intellectual property

    and effects may conf1ict with "United States v. Jacobsen, 466 U.S. 109, 124 (1984)" "[l]t is

    nevertheless clear that a seizure that is lawful at its inception can violate the Fourth

    Amendment if its manner of execution unreasonably infringes on interests protected by the

    Constitution ... " and "People v. Cox, 202 Ill. 2d 462, 782 N.E. 2d 275 (2002)" ... "[A] seizure

    that is justified solely by the interest in issuing a warning ticket to the driver can become

    unlawful if it is prolonged beyond the time reasonably required to complete that mission. In an

    earlier case involving a dog sniff that occurred during an unreasonably prolonged traffic stop,

    the lllinois Supreme Court held that use of the dog and the subsequent discovery o_fcontraband

    were the product ofan unconstitutional seizure ... " [p 2] (LII Staff, 2005).

  LIi Staff'. (Jan. 24, 2005), "United States v. Roy I. Caballes, 543 U.S.     (2005)" Cornell Law
   School. LIi/Legal Information Institute. Publicly available at
   https://www.law.comell.edu/supct/pdt1/03-923P.ZO


76. Defendants' conduct of causing, controlling and arbitrarily altering Adams' life, dreams and

    business image of Majestic Publishers in the deprivation of privileges, immunities, fundamental

   and Fourth Amendment rights with an w1reasonably prolonged investigation to search and seize

   plaintiff Adams and Majestic Publishers' house, papers, computer, intellectual property and

   effects may conflict with the above cited common law and Constitutional prohibitions where

   plaintiffs are entitled to a remedy and relief as a matter of law

   Third Cause ofAction

   Fifth Amendment Violation

77. Plaintiffs re-allege the defendants' conduct herein conflicts with U.S. Constitution, Amend. V.,

   and "Illinois Const, Art. I, Sec. 2. Due Process and Equal Protection" "Sec. 7. Indictment and

   Preliminary Hearing" "Sec. 8. Rights Afier Indictment" "Sec. 9. Bail and Habeas Corpus" and
        2:18-cv-02320-CSB-EIL # 1            Page 19 of 28

    "Sec. I 0. Self Incrimination and Double .Jeopardy" with pendant jurisdiction (Ilga, 1970).

78. The defendants acting individually and collectively in their official and personal capacity under

   color of law to deprive plaintiffs Adams and Majestic Publishers of privileges and immunities

   have a custom, system or policy of;

   1) denying plaintiff Adams and Majestic Publishers basic tenets of the Due Process clause

   including the right to be heard to answer the allegation may conflict with common law held in

   "Joint Anti-Fascist Comm. v. McGrath, 341 U.S. 123, 168 (1951) (Frankfurther, J., concurring),

   "The fundamental requirement of due process is the opportunity to be heard "at a meaningful

   time and in a meaningful manner ... "" (LII Staff, 1967).

 LII Staff; (Feb. 24, 1967), "Mathews v. Eldridge, 424 U.S. 319 (1976)" LII/Legal Information
  Institute. Cornell Law School. Publicly available at
  https://www.law.cornell.edu/supremecourt/text/424/319

   2) breach of duty with law violations to arbitrarily deny Adams equal treatment under the law as

   they mTested the African American, Michael Steele of 1421 Mather Drive, Rantoul, Illinois,

   61866 and gave him a jury trial but they would not detain Admns as a Caucasian although

   Admns was partly in the investigation. The defendants jointly participated in allowing

   wrongful government conduct by failure to detain Adams to prevent a legal challenge about the

   unreasonable government interference in Admns' business of Majestic Publishers without

   providing Admns a hearing contrary to Near v. Minnesota, 283 U.S. 697 (1931), "[A] statute

   authorizing such proceedings in restraint ofpublication is inconsistent with the conception of

   liberty of the press as historically conceived and guaranteed ... " (LII Staff, 1931 ).

 LII Staff, (Feb. 24, 1976), "Near v. Minnesota, 283 U.S. 697 (1931)" LII/Legal Infonnation
  Institute. Cornell Law School. Publicly available at
  https://www.law.cornell.edu/supremecourt/text/283/697

  "[B]ecause the censor's business is to cens01; there inheres the danger that he may well be less
  responsive than a court - part ofan independent branch ofgovernment - to the constitutionally
  protected interests in fi'ee expression ... " (LII Staff, 1965).

LIi Stafi; (1965), "Ronald L. Freedman v. State of Maryland, 380 U.S. 51 (85 S. Ct. 734, 13 L. Ed.
        2:18-cv-02320-CSB-EIL # 1           Page 20 of 28

    2d 649 (1965)" LII/Legal Information Institute. Cornell Law School. Publicly available at
    https://www.law.cornell.edu/supremecourt/text/380/5 l

    3) giving Adams non prop01iional indefinite punishment without a hearing to establish the facts

    and law at the time of the alleged offense and obtaining written, oral, video and electronic

    surveillance of Adams for 20-30 years with evidence to compel Adams to testify against himself

    conflicts with U.S. Const. Amend. V. The government uses this evidence to extort victims with

    an UnConstitutional condition according to their own personal opinions which can be wrong

79. Defendants' conduct of causing, controlling and arbitrarily altering Adams' life, dreams and

    business affairs of Majestic Publishers in the deprivation of privileges, immunities, fundamental

    and Fifth Amendment rights of fairness by harming Adams on behalf of the federal government

   without proper communication to ensure full compliance with the substantive and procedural

   requirements oflaw as it is understood in the State of Illinois may conflict with the common

   law and Constitutional prohibitions entitling Adams to a remedy and relief as a matter of law

   Fourth Cause ofAction

   Ninth Amendment Violation

80. Plaintiffs re-allege the defendants' conduct enumerated herein conflicts with U.S. Const.

   Amend. IX., and contrary to "Olmstead v. United States, 277 U.S. 438 (1928) (J. Brandies

   dissenting)" (Lil Stan: 1928).

81. The defendants acting individually and collectively in their official and personal capacity under

   color of law to deprive plaintiffs Adams and Majestic Publishers of privileges and immunities

   had a custom, system or policy of;

   I) ignoring their O'Nn laws to aid the federal government to violate Illinois and federal statutes,

   abridge international laws regarding human rights, treaties (Geneva Conventions), well-

   accepted fundamental rights or abridge Adams' Constitutional rights as they are understood and

   protected in Illinois, apparently under the authority enumerated in "U.S. Const. Art. VI., Sec
        2:18-cv-02320-CSB-EIL # 1           Page 21 of 28

    [2]" (Black's Law Dictionary, 1979). After enduring 2 decades of this uncheckable power

   Adams can testify as to the indomitable pain and suffering it entails and why it should be held

    as a violation of the Ninth Amendment (Black's Law Dictionary, 1979).

   "!21 This Constitution, and the Laws of the United States which shall be made in Pursuance
   thereof; and all Treaties made, or which shall be made under the Authority of the United States,
   shall be the supreme Law of the Land; and the Judges in every State shall be bound thereby,
   any Thing in the Constitution or Laws of any State to the Contrary not-withstanding."

   By plaintiffs reading this clause requires both the federal and State governments to comply with

   the Constitution and all their laws shall be inferior to the Constitution. Thus the defendants

   breached their authority by construing the defendants and other parties can lawfully deny

   Adan1s well-settled Constitutional and fundamental rights - even by violating the law. Adams

   alleges this custom, system or policy conflicts wiili the Ninili Amendment,

   "AMENDMENTIX [1791]"
   "The enumeration in the Constitution, of certain rights, shall not be construed to deny or
   disparage others retained by the people. "

 Henry, Campbell, Black, (1979), Black's Law Dictionary Definitions of the Tenns and Phrases of
   American and English Jurisprudence, Ancient and Modern" West Publishing Company.
   St. Paul, MN. (Fifth Edition). ISBN 0-8299-2041-2.

   "[T]o declare that, in the administration of the criminal law, the endjustifies the means - - to
   declare that the Government may commit crimes in order to secure the conviction of a private
   criminal - - would bring terrible retribution. Against that pernicious doctrine the Court should
   resolutely set its face ... "

 LII Staff, (1928), "Olmstead v. United States, 277 U.S. 438 (1928)" LII/Legal Information
  Institute. Cornell Law School. Publicly available from
  https://www.law.cornell.edu/supremecourt/text/277/438

82. Defendants' conduct of causing, controlling and altering plaintiffs' life, dreams and business

   affairs of Majestic Publishers in the deprivation of privileges, immunities, fundamental and

   Ninth Amendment rights by misconstruing they have power to act outside their scope of legal

   authority to violate criminal laws or Constitutional prohibitions with a use any mean necessary

   approach to ensnare alleged criminals or people they arbitrarily deem as a danger to our nation

   with an ironclad criminal conviction is eroding onr Republic and the spirit of our nation. The
        2:18-cv-02320-CSB-EIL # 1            Page 22 of 28

    defendants' condnct to show willful blindness or to assist anyone in violating the law as that

    term is understood in Illinois conflicts with the above cited common law and Constitutional

    prohibitions and plaintiffs' are entitled to a remedy and relief as a matter of law

    }zfth Cause o/Action

    Third Amendment Violation

83. Plaintiffs re-allege the defendants' conduct enumerated herein conflicts with "U.S. Const.

    Amend. III.", "[N]o soldier shall in time ofpeace be quartered in any house, without the

    consent of the Owner, nor in time of war, but in a manner to be prescribed by law" (Black's Law

    Dictionary, 1979).

84. The defendants acting individually and collectively in their official and personal capacity under

    color of law to deprive Adams and Majestic Publishers of privileges and inununities had a

    custom, system or policy of;

    1) allowed or showed willful blindness to military authorities engaging in warrantless electronic

    surveillance or physical search of our home which may have required a soldier to enter our

   home without our consent to install these oral or video surveillance devices so they could be

   "quartered:' in our house 24/7 during our most intimate moments which any nonnal and

   prudent person would find offensive

85. Defendants' conduct of causing, controlling and arbitrarily altering Adams' life, dreams and

   business affairs of Majestic Publishers with the deprivation of privileges, immunities,

   fundamental and Third Amendment rights to be free from invasive military voyeurism into the

   private lives in our home may conflict with the above cited common law and Constitutional

   prohibitions offering plaintiffs a remedy and relief as a matter of law

   Sixth Cause ofAction

   Fourteenth Amendment Violation

86. Plaintiffs re-allege the defendants' conduct enumerated herein conflicts with "U.S. Const.
         2:18-cv-02320-CSB-EIL # 1           Page 23 of 28

    Amend. XIV. Sec.[!]" (Black's Law Dictionary, 1979).

87. The defendants acting individually and collectively in their official and personal capacity under

    color of law to deprive Adams and Majestic Publishers of privileges and immunities had a

    custom, system or policy of;

    1) denying plaintiffs proper jurisdiction in the State of Illinois to face any allegations of

    unlawful conduct ignoring the proud traditions, heritage and the State sovereignty of Illinois to

    uphold the rule oflaw equally to all people. As a result plaintiffs are stuck in a perpetual

    extraterritorial investigation under retroactive laws, by other States, nations, military and federal

    authorities that can only end with a guaranteed ironclad conviction and with no rightful First

    Amendment defense offers a remedy under U.S. Const. Amend. XIV.,

    "[f]orbids the making or enforcement of any law abridging the privileges and immunities of
    citizens of the United States; and secures all "persons" against any state action which results
    in either deprivation oflife, liberty, or property without due process of/aw, or, in denial of the
    equal protection of the laws ... "

 Hemy, Campbell, Black, M.A., (1979), "Black's Law Dictionary Definitions of the Terms and
   Phrases of American and English Jurisprudence, Ancient and Modern" West Publishing Co.
   St. Paul, MN. ISBN 0-8299-2041-2. (Fifth Edition).

88. Defendants' conduct of causing, controlling and altering Adams' life, dreams and business

   affairs of Majestic Publishers with the deprivation of privileges, immunities, fw1damental and

    Fourteenth Amendment rights offers Adams a remedy and relief as a matter of law

   Seventh Cause ojAction

   Sixth Amendment Violation

89. Plaintiffs re-allege the defendants' conduct enumerated herein conflicts with U.S. Const,

   Amend, VI., as those rights are understood in Illinois law (Black's Law Dictionary, 1979).

90. The defendants acting individually and collectively in their official and personal capacity under

   color of law to deprive Adams of privileges and immw1ities have a custom, system or policy of;

   1) knowingly denying Adams every provision of the Sixth Amendment including a speedy and
        2:18-cv-02320-CSB-EIL # 1            Page 24 of 28

    public trial, an unbiased jury, not charged with a crime in Champaign County, Illinois where

    Majestic Publishers exists, to be infon11ed of the allegations, to have or to question witnesses

    (many now deceased) and denied the assistance of legal counsel making it impossible for

    Adams to ever have a fair trial in any jurisdiction causing irreparable harm,

    "Based on the Court'sfinding ofjact, application of the legal standard, and in consideration of
    the State's disregard.for procedural due process and the rule of law, this Court concludes that
    dismissal of the Indictment is necessary to remedy the State's intentional violation of
    Defendants Sixth Amendment rights ... "

 Judge Andres L. Rocanelli, (May 1, 2018), "State of Delaware v. Jacquez Robinson, 2018 Del.
   Super. Lexis 185 (May I, 20 I 8)" The Superior Court of the State of Delaware. Publicly
   available from https://courts.delaware.gov/Opinions/Download.aspx?id=272330

91. Defend,mts' conduct of causing, controlling and arbitrarily altering Adams' life, dreams and

    business affairs of Majestic Publishers in the deprivation of privileges immunities, fundamental

   and Sixth Amendment rights as understood in Illinois may conflict with common law or

   Constitutional prohibitions noted above offering plaintiffs a remedy and relief as a matter of law

   Eighth Cause a/Action

   Separation of Powers Violation

92. Plaintiffs re-allege the defendants' conduct enumerated herein conflicts with common law and

   the intent of our Founders requiring a separation of powers in our Constitution

93. The defendants acting individually and collectively in their official and personal capacity under

   color of law to deprive Adams of privileges and immunities had a custom, system or policy of;

    I) usurping power from the other branches of federalism with non-detention to deprive Adams

   of a fair trial with a jury of his peers ascertaining the facts and the law established during that

   time frame as articulated by our wise Founders in "Federalist Paper No. 51" (Madison, 1788).

   "The Structure of the Government Must Furnish the Proper Checks and Balances Between the
   Different Departments"
   "[T]his policy of supplying, by opposite and rival interests, the defect of better motives, might
   be traced through the whole system of human affairs, private as well as public. We see it
   particularly displayed in all the subordinate distributions ofpowe1; where the constant aim is to
   divide and arrange the several offices in such a manner as that each may be a check on the
        2:18-cv-02320-CSB-EIL # 1           Page 25 of 28

    other that the private interest of every individual may be the sentinel over the public rights.
    These inventions ofprudence cannot be less requisite in the distribution of the supreme powers
    of the States ... "

 Madison, James and/or Hamilton, Alexander, (February 8, 1788), "Federalist Papers No. 51, The
  Structure of the Government Must Furnish the Proper Checks and Balances Between the
  Different Departments" [p 151]. (Public Domain).

94. Defendants' conduct of causing, controlling or arbitrarily altering Adams' life, dreams and

    business affairs of Majestic Publishers with the deprivation of privileges, immunities,

   fundamental and Constitutional rights as intended by our Founders with a separation of powers

   may conflict with common law offering plaintiffs a remedy and relief as a matter of law

   Ninth Cause a/Action

   Tort of Abuse of Process

95. Plaintiffs re-allege the defendants' conduct enumerated herein displays abuse of process

   reviewed uuder pendant jurisdiction

96. The defendants acting individually and collectively in their official and personal capacity under

   color of law to deprive Adams of privileges and immunities had a custom, system or policy ot;

   I) failing to comply with their job duties and responsibilities of law enforcement by violating

   "725 ILCS 5/107-16 Apprehension of<iffender" (Ilgs, 1996). Defendants ignored a warrant for

   plaintiff Adams on March 30, 1999, with an abuse of process failing to uphold statutory law,

   court orders, common law, their own regulations and the respective Constitutions for almost a

   year. This conscious decision of the defendants to delay detention with an unreasonably long

   investigation to increase the harm to plaintiffs for ulterior motives was in bad faith conspiring

   with other parties to conceal wrongful conduct

   2) extorting Adams' Father Clarence D. Adams with criminal penalties of a (DWI) offense to

   abridge Adams' First Amendment rights to petition the government for a redress of grievances.

   Using criminal laws for the specific purpose to defeat First Amendment rights is a violation of

   well-settled law and an abuse of process
        2:18-cv-02320-CSB-EIL # 1           Page 26 of 28

   "[1]he only elements necessary to plead a cause of action/or abuse ofprocess are: (1) the
   existence ofan ulterior purpose or motive, and (2) some act in the use of legal process not
   proper in the regular prosecution of the proceedings. Holiday Magic, Inc. v. Scott, 4 Ill. App. 3d
   962. 966 (1972) ... " (Justice Byrne, 2004).

 Justice Byrne, (2004), "Shalabh Kumar v. Deborah H. Bornstein and Gardner Carton and Douglas,
   Case No. 2-04-0134" The Appellate Court of Illinois, Second District. Publicly available at
   https ://www. iII inoiscourts. gov/Opinions/AppellateCourt/2004/2"tlDistrict/December/Html/
   2040134.htm

    Tenth Cause c>/Action

   Tort of Intrusion and Invasion of Privacy

97. Plaintiffs re-allege the defendants' conduct enumerated herein conflicts with the Tort of

   Intrusion and Invasion of Privacy as the term is understood in Illinois under pendant jurisdiction

98. The defendants acting individually and collectively in their official and personal capacity under

   color of law to deprive Adams and Majestic Publishers of privileges and immunities had a

   custom, system or policy of;

    I) failure to equally uphold statutory law and Constitutional rights allowing plaintiffs' Fourth

   Amendment rights to be invaded raises a right to relief as "I) there was an unauthorized

   intrusion or prying into the plaintiffs" seclusion ... " by hacking into our family computer night

   and day; "2) the intrusion was offensive or objectionable to a reasonable person ... " causing

   Adams to reformat his computer over 50 times and having to call State and federal law

   enforcement for help; "3) the matter upon which the intrusion occurred was private ... " because

   Adams had intimate and confidential relationships on the Internet which were not obscene; and

   "4) the intrusion caused anguish and suffering ..." as plaintiff Adams suffered seven (7) weeks

   of emotional anguish from this loss caused by excessive government hacking adversely

   affecting Adams' life, Majestic Publishers business interests with the loss to pursuit of happiness

   satisfying the hurdles held in, "Melvin v. Burling, 490 NE. 2d I 011, 1OJ 3 (3d Dist. I 986)"

 O'Brien, R., Mattson E., and Healy, B., (May 4, 2018), "Chapter 12: Right to Privacy- Illinois
  State Bar Association Media Law Handbook" Publicly available at
  https://www.isba.org/sites/default/files/Media%20Law%20Handbook%20Chapter%20l2%20-
        2:18-cv-02320-CSB-EIL # 1           Page 27 of 28

   %20Right%20to%20Privacy.pdf

99. Defendants' conduct causing, controlling and arbitrarily altering Adams' life and business affairs

   of Majestic Publishers in the deprivation of privileges, immunities, and fundamental rights to be

   free from an invasion into our most private moments conflicts with the "Right to Privacy" as

   that term is understood in Illinois at the time of the offense

   Eleventh Cause ofAction

   Tort of Civil Conspiracy

100.       Plaintiffs re-allege the defendants' conduct enumerated herein displays a civil conspiracy

   with pendant jurisdiction

101.       The defendants acting individually and collectively in their official and personal

   capacity under color of law to intentionally deprive Adams of privileges and immunities had a

   custom, system or policy of;

   1) engaging in a civil conspiracy with federal authorities to secretly deprive Adams of inherent

   rights satisfy the four required elements of a civil conspiracy;"]) an agreement between two or

   more persons ... " the city and county defendants plotted with federal authorities to engage in

   unlawful warrantless electronic surveillance and possibly physical search with probable faulty

   warrants, "2) to participate in an unlawful act, or a lawful act in an unlawful manner ... " failing

   to honor court orders, serve warrants, contrary to their own policy or statutes, "3) an injury

   caused by an unlawful overt act performed by one of the parties; and ... " it appears the overt act

   was the Illinois defendants delayingjustice until other parties could jointly ensnare Adams

   under the "foreign affairs" nightmare to eliminate judicial review and the unconscionable

   conduct that naturally comes with that indomitable designation "4) the overt act was done

  pursuant to and infurtherance of the common scheme ... " had the defendants complied with the

   law and detained Adams there may not have been a foreign affairs issue but the defendants still

   have a non detention policy for Adams because the harm they caused to Adams can not be
            2:18-cv-02320-CSB-EIL # 1           Page 28 of 28

        reversed without the courts aid, satisfying the elements of, "Wolf v. Liberis (1987), 153 Ill. App.

        3d 488, 496, 106 Ill. Dec. 411, 417, 505 NE. 2d 1202, 1208"

     Court Listener Staff, Michael McCuskey, (July 22, 1992), "Vance v. Chandler, 597 N.E. 2d 233
       (III. App Ct. 1992)" Appellate Court of Illinois, Third District. CourtListener.com. Free Law
       Project. Publicly available at https://courtlistener.com/opinion/2067369/vance-v-chandler{

    I 02.      Defendants' conduct causing, controlling and arbitrarily altering Adams' life, dreams and

        business affairs of Majestic Publishers in the deprivation of privileges, immunities and

        fundamental rights may offend the tort of civil conspiracy common law and Constitutional

        issues cited above offering plaintiffs' a remedy and relief as a matter of law and equity

        VIL REQUESTED RELIEF

        A) expedite service of process

        B) hear the facts and the law of this complaint

        C) appoint legal counsel for these intricate matters

        D) issue a preliminary injunction to halt unlawfnl hmm during this proceeding

        E) grant a declaratory order holding defendants conduct as unlawfnl

        F) award appropriate compensatory dainages for the ongoing hann of over $100,000.00

        G) agree punitive dainages are appropriate to deter fnture miscarriages of justice

       H) such other relief as the court deems just

Respectfully submitted,

Signed on this 26 th day of December, 2018.




Dale B. Adains
Majestic Publishers
2313 Anvil Drive
Harrison, AR. 72601
T: (870) 365-7334
